 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 146 Essex
 Valley
 Visiting
 Nurses
 Association
 and
 New Community
 Corporation
 and
 New 
Community
 Health
 Care
, Inc. and
 Health Professional and 
Allied Emplo
yees,
 Local 5122
.  Case 22
ŒCAŒ24770
 November
 16, 2010
 SUPPLEMENTAL DECISIO
N AND ORDER
 BY CHAIRMAN 
LIEBMAN AND
 MEMBERS 
BECKER
 AND 
HAYES
 On April 30, 2008, the two sitting members of the 
Board issued a Supplemental Decision and Order in this 
proceeding, which is reported at 352 NLRB
 427 (2008)
.1  Thereafter, the R
espondents filed a petition for review in 
the United
 States Court of Appeals for the District of 
Columbia Circuit, and the Ge
neral Counsel filed a cross
-application for enforcement.  On June 17, 2010, the 
United States Supreme Court i
ssued its decision in 
New 
Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, hol
ding that 
 1 Effective midnight December
 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three
-member group, all of the powers 
of the National Labor Relations Board in anticipation of the expiration 
of the terms of Me
mbers Kir
sanow and Walsh on December 31, 2007.  
Thereafter, pursuant to this delegation, the two si
tting members issued 
decisions and orders in unfair labor practice and representation cases.
 under Section 3(b) of the Act, in order to exercise the 
delegated autho
rity of the Board, a delegee group of at 
least three me
mbers must be maintained.  Thereafter, the 
court of appeals remanded this case for further procee
d-
ings consistent with
 the S
upreme Court™s decision. 
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.
2  The 
Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has d
e-cided 
to affirm the judge™s rulings, findings, and concl
u-sions,
 and to adopt the recommended Order to the e
xtent 
and for the reasons stated in the dec
ision reported at 352 
NLRB 
427 (2008), which is incorporated herein by re
f-erence.
3 2 Consistent with the Board™
s general practice in cases remanded 
from the
 courts of appeals, and for reasons of administrative economy, 
the panel includes the members who participated in the original dec
i-sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not 
assigned to the 
panel had the opportunity to participate in the adjudic
ation of this case 
at any time up to the issuance of this decision.
 3 In incorporating the prior decision, Member Becker notes that, 
whether the Board applies the law pertaining to e
mpl
oyee mitigation 
efforts set forth in 
St. George Warehouse
, 351 NLRB 961 (2007), or 
the legal pri
nciples applied by the judge in her decision, the outcome of 
this case is unchanged.  It is clear that the discriminatees e
ngaged in 
reasonable job searches.  
 356 NLRB No. 18
                                                                                                                       